DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 2/12/2021.  Claims 1-12 and 25-32 are pending where claims 1-12 and 25-32 were previously presented; and claims 13-24 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

Claim Objections
The applicant amended the claims to address the claim objections.  In view of the amendments, the respective claim objections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Brian et al [US 2013/0073059 A1] in view of Kagan et al [US 2007/0096942 A1] (evidence provided by WhatIs.com, “What is a Network Interface Card”).
With regard to claim 31, Brian teaches an electronic metering device (see paragraph [0032]; smart meter) comprising: at least one processor configured to receive the at least one digital signal and calculate at least one power parameter of the electrical distribution system (see paragraphs [0004] and [0036]; the smart meter includes a processor and memory that can measure energy);
and an Internet of Things (IoT) communication module coupled to a network, the IoT communication module configured to support at least two different communication protocols, wherein the IoT communication module receives at least one first request in a first communication protocol from at least one first device coupled to the network requesting a list of all available resources of the electronic metering device, wherein the at least one processor acts as a server generating at least one first response to the at least one first request, the at least one first response including a list of all available resources of the electronic metering device, the IoT communication module transmits the at least one first response and/or the resource data to the at least one first device (see Figure 1 and paragraphs [0032]-[0034], and [0039]; the user interface presented on a first device allows users to select energy consumption information for particular/selected appliances connected to the smart meter).
Brian does not appear to explicitly teach translates the at least one first request to a communication protocol of the at least one processor and forwards the translated at least one first request to the at least one processor, at least one sensor coupled to an electrical distribution system, the at least one sensor configured to measure at least one parameter of the electrical distribution system and generate at least one analog signal indicative of the at least one parameter; at least one analog-to-digital (A/D) converter 
Kagan teaches at least one sensor coupled to an electrical distribution system, the at least one sensor configured to measure at least one parameter of the electrical distribution system and generate at least one analog signal indicative of the at least one parameter; at least one analog-to-digital (A/D) converter configured to receive the at least one analog signal and convert the at least one analog signal to at least one digital signal (see paragraphs [0023] and [0024]; the system can measure various parameters and generate analog signals that are converted to digital signals in order to calculate power parameters),
translates the at least one first request to a communication protocol of the at least one processor and forwards the translated at least one first request to the at least one processor (see Kagan, paragraphs [0034], [0036], and [0038]; the system can receive requests from a first communication protocol and perform any translations to a scheme/protocol/format for the processor to be able to process the request; see WhatIs, paragraph 3 on page 1; the electronic metering device utilizes a network interface card to allow for the received requests, which arrive in some communication format/protocol 
the at least one processor further acts as a client generating resource data in response to at least one second request and the IoT communication module transmits the at least one first response and/or the resource data to the at least one first device (see paragraphs [0026], [0029], [0031]-[0033], and [0042]; each IED in the system can generate data based on a request to display to a user which it receives from other IEDs that can be servers and send the data to the requesting IED).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian by incorporating an A/D convertor as well as user interface configuration files as taught by Kagan in order to utilize well-known computer components to allow interfacing between analog devices and digital devices thus allowing for the smart meter/IED to be able to interact with and measure various electric signals that can then be processed/analyzed by digital computers while also providing means for the IED to be able to display data from the IED as well as other data from other IEDs throughout the system while having dashboard or screen configuration/layout settings that can be transferred to respective IEDs thus allowing the IED to display the data thus increasing flexibility of the overall system to be able to view data from anywhere in the system without being restricted to only the data at that local IED.
Brian in view of Kagan teach wherein the at least one processor acts as a server generating at least one first response to the translated at least one first request, the at least one processor further acts as a client generating resource data in response to at .



Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Brian et al [US 2013/0073059 A1] in view of Kagan et al [US 2007/0096942 A1] in further view of Ransom et al [US 2003/0204756 A1].
With regard to claim 32, Brian in view of Kagan teach all the claim limitations of claim 31 as discussed above.
Brian in view of Kagan do not appear to explicitly teach wherein the IoT communication module is configured by the at least one first device to periodically transmit the resource data to the at least one first device.
Ransom teaches wherein the IoT communication module is configured by the at least one first device to periodically transmit the resource data to the at least one first device (see paragraphs [0170], [0184], [0159], [0084], and [0088]; the IED can be 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan by allowing for scheduled or periodic transmission configurations/parameters as taught by Ransom in order to provide automated means for the system to be able to send desired data to the user device without the user having to explicitly request the data at that moment thus saving the user time and effort of having to repeatedly request data frequently by being able to store preferences/configuration parameters for when the user would desire to have the data.



Claims 1-5, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brian et al [US 2013/0073059 A1] in view of Kagan et al [US 2007/0096942 A1], Jubinville et al [US 2009/0070447 A1], and Lu et al [US 9,310,792].
With regard to claim 1, Brian teaches an intelligent electronic device (IED) (see paragraph [0032]; smart meter) comprising: at least one processor configured to receive the at least one digital signal and calculate at least one power parameter of the electrical distribution system (see paragraphs [0004] and [0036]; the smart meter includes a processor and memory that can measure energy);
and an Internet of Things (IoT) communication module coupled to a network, wherein the IoT communication module receives at least one first request from the at 
Brian does not appear to explicitly teach at least one sensor coupled to an electrical distribution system, the at least one sensor configured to measure at least one parameter of the electrical distribution system and generate at least one analog signal indicative of the at least one parameter; at least one analog-to-digital (A/D) converter configured to receive the at least one analog signal and convert the at least one analog signal to at least one digital signal, wherein the IoT communication module discovers at least one device coupled to the network; wherein the at least one processor of the IED is configured to host a dashboard accessible by a remote user device, the dashboard including a graphical user interface that displays a representation of the IED, at least one parameter of the IED, a representation of the at least one first device and at least one parameter of the at least one device, the graphical user interface further configured to enable a user to set at least one rule-based control parameter from the remote user device for controlling the at least one first device based on at least one resource of the IED, the at least one processor of the IED configured to generate at least one command based on the at least one rule-based control parameter and transmit the at least one command to the at least one first device via the IoT communication module of the IED.
Kagan teaches at least one sensor coupled to an electrical distribution system, the at least one sensor configured to measure at least one parameter of the electrical distribution system and generate at least one analog signal indicative of the at least one parameter; at least one analog-to-digital (A/D) converter configured to receive the at least one analog signal and convert the at least one analog signal to at least one digital signal (see paragraphs [0023] and [0024]; the system can measure various parameters and generate analog signals that are converted to digital signals in order to calculate power parameters),
wherein the at least one processor of the IED is configured to host a dashboard accessible by a remote user device (see paragraphs [0026], [0029], [0031]-[0033], and [0042]; the IED can store/host a dashboard that other remote devices can retrieve based on user requests to display data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian by incorporating an A/D convertor as well as user interface configuration files as taught by Kagan in order to utilize well-known computer components to allow interfacing between analog devices and digital devices thus allowing for the smart meter/IED to be able to interact with and measure various electric signals that can then be processed/analyzed by digital computers while also providing means for the IED to be able to display data from the IED as well as other data from other IEDs throughout the system while having dashboard or screen configuration/layout settings that can be transferred to respective IEDs thus allowing the IED to display the data thus increasing 
Brian in view of Kagan teach wherein the at least one processor of the IED is configured to host a dashboard accessible by a remote user device, the dashboard including a graphical user interface (see Brian, paragraphs [0020] and [0033]; see Kagan, paragraphs [0026], [0029], [0031]-[0033], and [0042]; the IED can store/host a dashboard that other remote devices can retrieve based on user requests to display data).
Brian in view of Kagan do not appear to explicitly teach wherein the IoT communication module discovers at least one device coupled to the network; the dashboard including a graphical user interface that displays a representation of the IED, at least one parameter of the IED, a representation of the at least one first device and at least one parameter of the at least one device, the graphical user interface further configured to enable a user to set at least one rule-based control parameter from the remote user device for controlling the at least one first device based on at least one resource of the IED, the at least one processor of the IED configured to generate at least one command based on the at least one rule-based control parameter and transmit the at least one command to the at least one first device via the IoT communication module of the IED.
Jubinville teaches discovers at least one device coupled to the network (see paragraphs [0046]-[0049]; the system has means to allow for a device to auto-discover other devices or IEDs in the network).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan by incorporating means to allow a managing device to be able to auto-discover devices on the network as taught by Jubinville in order to allow managing or other probing devices to be able to determine/locate the devices in the network and their respective status thereby allowing the networked area, such as the household, to be dynamic in that new devices can be added and monitored by the system versus a static configuration that may not accurately represent the devices present and would require manual updates for new devices.
Brian in view of Kagan and Jubinville teach wherein the IoT communication module discovers at least one device coupled to the network (see Jubinville, paragraphs [0046]-[0049]; see Brian, Figure 1 and paragraphs [0032], [0033], and [0039]; the user interface presented on a first device allows users to select energy consumption information for particular/selected appliances connected to the smart meter).
Brian in view of Kagan and Jubinville do not appear to explicitly teach the dashboard including a graphical user interface that displays a representation of the IED, at least one parameter of the IED, a representation of the at least one first device and at least one parameter of the at least one device, the graphical user interface further configured to enable a user to set at least one rule-based control parameter from the remote user device for controlling the at least one first device based on at least one resource of the IED, the at least one processor of the IED configured to generate at least one command based on the at least one rule-based control parameter and 
Lu teaches a graphical user interface that displays a representation of the at least one first device and at least one parameter of the at least one device (see Figures 6 and 7 and col 15, lines 38-65; the system provides a graphical user interface that can display devices that have various parameters that can be adjusted/modified);
a user to set at least one rule-based control parameter for controlling the at least one first device (see col 11, lines 18-52; the user interface can have means to provide particular commands/rules/constraints to control devices based on measured/observed parameters including power system voltage).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan and Jubinville by incorporating means to set various rules as commands form the user for controlling the various devices as taught by Lu in order to give greater control and flexibility to the user so that the user can decide how to customize the usage of various devices that meet the needs and desires of the user’s respective household.
Brian in view of Kagan, Jubinville, and Lu teach the dashboard including a graphical user interface that displays a representation of the IED, at least one parameter of the IED, a representation of the at least one first device and at least one parameter of the at least one device, the graphical user interface further configured to enable a user to set at least one rule-based control parameter from the remote user device for controlling the at least one first device based on at least one resource of the 
the at least one processor of the IED configured to generate at least one command based on the at least one rule-based control parameter and transmit the at least one command to the at least one first device via the IoT communication module of the IED (see Lu, col 11, lines 18-52; Brian, paragraphs [0020] and [0033]; the user interface allows users to set rule based parameters that can allow the system to generate a command to control the device accordingly with the rule-based parameter).

With regard to claim 2, Brian in view of Kagan, Jubinville, and Lu teach wherein the network communication card receives at least one second request from the at least one device requesting information associated with at least one resource of IED, and the at least one processor generates at least one second response to the at least one first request with the information related to the at least one resource, and the network communication card sends the at least one second response to the at least one first device (see Brian, paragraph [0039]; the system can receive requests for particular time ranges for the particular/selected appliance).

With regard to claim 3, Brian in view of Kagan, Jubinville, and Lu teach wherein the at least one resource is at least one power parameter calculated by the at least one processor (see Brian, paragraphs [0036] and [0039]; power parameters such as energy consumption can be calculated and stored).
 
With regard to claim 4, Brian in view of Kagan, Jubinville, and Lu teach wherein the at least one second request includes a condition, and the at least one processor is configured include only information satisfying the condition in the at least one second response (see Brian, paragraph [0039]; the system can receive requests for particular time ranges for the particular/selected appliance and receive the information satisfying those conditions).

With regard to claim 5, Brian in view of Kagan, Jubinville, and Lu teach wherein the at least one processor generates at least one second request requesting information associated with at least one resource from the at least one first device, and the network communication card sends the at least one second request to the at least one first device and receives at least one second response from the at least one first device including information associated with the at least one resource of the at least one first device (see Brian, paragraph [0026]; the smart meter can request information associated with energy consumption of the appliances and stores the values in a database).

With regard to claims 25 and 26, these claims are substantially similar to claims 1 and 2 and are rejected for similar reasons as discussed above.



Claims 6, 11, 12, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brian et al [US 2013/0073059 A1] in view of Kagan et al [US 2007/0096942 A1], Jubinville et al [US 2009/0070447 A1], and Lu et al [US 9,310,792] in further view of Rizqi et al [US 2016/0359684 A1].
With regard to claim 6, Brian in view of Kagan, Jubinville, and Lu teach all the claim limitations of claim 1 as discussed above.
Brian in view of Kagan, Jubinville, and Lu do not appear to explicitly teach wherein the network communication card receives at least one second request requesting a confirmation that a requested resource exists on the IED, and the at least one processor determines if the requested resource exists on the IED and generates at least one second response confirming or denying the existence of the requested recourse, and the at least one communication card sends the at least one second response to the at least one first device.
Rizqi teaches wherein the network communication card receives at least one second request requesting a confirmation that a requested resource exists (see paragraph [0116]; the system can utilize commands to check if an object/resource exists).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan, Jubinville, and Lu by incorporating means to determine if particular data exists as taught by Rizqi in order to allow various devices to be able to determine if particular data exists such as data for a particular appliance on a particular day without actually retrieving all of the data for that appliance for that day, thereby saving network bandwidth and network throughput by not bogging down the network with sending data that the requesting device does not actually need.
Brian in view of Kagan, Jubinville, and Lu in further view of Rizqi teach wherein the network communication card receives at least one second request requesting a confirmation that a requested resource exists on the IED, and the at least one processor determines if the requested resource exists on the IED and generates at least one second response confirming or denying the existence of the requested recourse, and the at least one communication card sends the at least one second response to the at least one first device (see Rizqi, paragraph [0116]; see Brian, [0027]; the system can utilize commands to request particular resource data where the system can utilize commands to determine if the data exists before attempting any actual retrieval of the data).

With regard to claim 11, Brian in view of Kagan, Jubinville, and Lu teach all the claim limitations of claim 1 as discussed above.
Brian in view of Kagan, Jubinville, and Lu do not appear to explicitly teach wherein the at least one first request is at least one of a GET, HEAD, POST, PUT, DELETE and/or CONNECT command.
Rizqi teaches wherein the at least one first request is at least one of a GET, HEAD, POST, PUT, DELETE and/or CONNECT command (see paragraph [0116]; the HEAD command could be a request formatted command that the system can utilize).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan, Jubinville, and Lu by incorporating established communication protocols and commands as taught by Rizqi in order to utilize already established communication protocols and commands so that a variety of established devices and products can be readily available and utilized by the system without having to manually develop proprietary communication commands and protocols that would later need some interface scheme with other widely used devices thus saving money and time from having to develop everything from scratch.

With regard to claim 12, Brian in view of Kagan, Jubinville, and Lu teach all the claim limitations of claim 1 as discussed above.
Brian in view of Kagan, Jubinville, and Lu do not appear to explicitly teach wherein the at least one first response is at least one of a GET, HEAD, POST, PUT, DELETE and/or CONNECT command.
Rizqi teaches wherein the at least one first response is at least one of a GET, HEAD, POST, PUT, DELETE and/or CONNECT command (see paragraph [0116]; the system can send a response based on the HEAD command).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan, Jubinville, and Lu by incorporating established communication protocols and commands as taught by Rizqi in order to utilize already established communication protocols and commands so that a variety of established devices and products can be readily available and utilized by the system without having to manually develop proprietary communication commands and protocols that would later need some interface scheme with other widely used devices thus saving money and time from having to develop everything from scratch.

With regard to claims 29 and 30, these claims are substantially similar to claims 11 and 12 and are rejected for similar reasons as discussed above.



Claims 10-12 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brian et al [US 2013/0073059 A1] in view of Kagan et al [US 2007/0096942 A1], Jubinville et al [US 2009/0070447 A1], and Lu et al [US 9,310,792] in further view of Ransom et al [US 2003/0204756 A1].
With regard to claim 10, Brian in view of Kagan, Jubinville, and Lu teach all the claim limitations of claim 1 as discussed above.
Brian in view of Kagan, Jubinville, and Lu do not appear to explicitly teach wherein the IoT communication operates in accordance with at least one of Constrained Application Protocol, Simple Object Access Protocol, Constrained RESTful Environment (CoRE), MQTT, Data Distribution Service Protocol, Extensible Messaging and Presence Protocol, Advanced Message Queuing Protocol, Mosquito, M3DA, Internet Protocol for Smart Objects (IPSO), and/or Wolfram.
Ransom teaches wherein the IoT communication operates in accordance with at least one of Constrained Application Protocol, Simple Object Access Protocol, Constrained RESTful Environment (CoRE), MQTT, Data Distribution Service Protocol, Extensible Messaging and Presence Protocol, Advanced Message Queuing Protocol, Mosquito, M3DA, Internet Protocol for Smart Objects (IPSO), and/or Wolfram (see paragraph [0061]; various communication protocol schemes could be used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan, Jubinville, and Lu by incorporating established communication protocols and commands as taught by Ransom in order to utilize already established communication protocols and commands so that a variety of established devices and products can be readily available and utilized by the system without having to manually develop proprietary communication commands and protocols that would later need some interface scheme with other widely used devices thus saving money and time from having to develop everything from scratch.

With regard to claim 11, Brian in view of Kagan, Jubinville, and Lu teach all the claim limitations of claim 1 as discussed above.
Brian in view of Kagan, Jubinville, and Lu do not appear to explicitly teach wherein the at least one first request is at least one of a GET, HEAD, POST, PUT, DELETE and/or CONNECT command.
Ransom teaches wherein the at least one first request is at least one of a GET, HEAD, POST, PUT, DELETE and/or CONNECT command (see paragraph [0162]; the POST or GET command could be a request formatted command that the system can utilize).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan, Jubinville, and Lu by incorporating established communication protocols and commands as taught by Ransom in order to utilize already established communication protocols and commands so that a variety of established devices and products can be readily available and utilized by the system without having to manually develop proprietary communication commands and protocols that would later need some interface scheme with other widely used devices thus saving money and time from having to develop everything from scratch.

With regard to claim 12, Brian in view of Kagan, Jubinville, and Lu teach all the claim limitations of claim 1 as discussed above.
Brian in view of Kagan, Jubinville, and Lu do not appear to explicitly teach wherein the at least one first response is at least one of a GET, HEAD, POST, PUT, DELETE and/or CONNECT command.
Ransom teaches wherein the at least one first response is at least one of a GET, HEAD, POST, PUT, DELETE and/or CONNECT command (see paragraph [0162]; the system can send a response based on the POST or GET command).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan, Jubinville, and Lu by incorporating established communication protocols and commands as taught by Ransom in order to utilize already established communication protocols and commands so that a variety of established devices and products can be readily available and utilized by the system without having to manually develop proprietary communication commands and protocols that would later need some interface scheme with other widely used devices thus saving money and time from having to develop everything from scratch.

With regard to claims 28-30, these claims are substantially similar to claims 10-12 and are rejected for similar reasons as discussed above.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brian et al [US 2013/0073059 A1] in view of Kagan et al [US 2007/0096942 A1], Jubinville et al .
With regard to claim 7, Brian in view of Kagan, Jubinville, and Lu teach all the claim limitations of claim 1 as discussed above.
Brian in view of Kagan, Jubinville, and Lu do not appear to explicitly teach wherein the network communication card receives at least one second request from the at least one first device to add the at least one first device to a notification list stored in a memory of the IED, the notification list associated with receiving periodic notifications including information associated with at least one resource of the IED, and the at least one processor is configured to periodically generate notifications including information associated with the at least one resource at predetermined intervals, and the network communication card sends each notification to the at least one first device at the predetermined intervals.
Tuckey teaches wherein the network communication card receives at least one second request from the at least one first device to add the at least one first device to a notification list stored in a memory of the IED, the notification list associated with receiving periodic notifications including information associated with at least one resource of the IED, and the at least one processor is configured to periodically generate notifications including information associated with the at least one resource at predetermined intervals, and the network communication card sends each notification to the at least one first device at the predetermined intervals (see paragraphs [0018] and [0045]; the publisher IED can receive information indicating a device’s respective 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan, Jubinville, and Lu by incorporating a notification list as taught by Tuckey in order to save users time from having to manually request their desired data periodically by having means to automate the task by having the IED/smart meter utilize a notification list that can be used to periodically send the data to the interested users thus providing the interested user their desired information while saving the user time and effort from having to manually retrieve the information.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brian et al [US 2013/0073059 A1] in view of Kagan et al [US 2007/0096942 A1], Jubinville et al [US 2009/0070447 A1], and Lu et al [US 9,310,792] in further view of Tuckey et al [US 2009/0300165 A1] and in further view of Leukert-Knapp et al [US 2004/0098459 A1].
With regard to claim 8, Brian in view of Kagan, Jubinville, and Lu in further view of Tuckey teach all the claim limitations of claims 1 and 7 as discussed above.
Brian in view of Kagan, Jubinville, and Lu in further view of Tuckey do not appear to explicitly teach wherein the network communication card receives at least one third request from the at least one first device requesting the at least one first device to remove the at least one first device from the notification list, and the at least one 
Leukert-Knapp teaches wherein the network communication card receives at least one third request from the at least one first device requesting the at least one first device to remove the at least one first device from the notification list, and the at least one processor removes the at least one first device from the at least one notification list in response to the at least one third request (see paragraph [0073]; user devices have the option to subscribe or unsubscribe from notification lists).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan, Jubinville, and Lu in further view of Tuckey by incorporating means for users to unsubscribe from notification lists as taught by Leukert-Knapp in order to save users time from having to manually request their desired data periodically by having means to automate the task by having the IED/smart meter utilize a notification list that can be used to periodically send the data to the interested users thus providing the interested user their desired information while saving the user time and effort from having to manually retrieve the information.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brian et al [US 2013/0073059 A1] in view of Kagan et al [US 2007/0096942 A1], Jubinville et al .
With regard to claim 9, Brian in view of Kagan, Jubinville, and Lu teach all the claim limitations of claim 1 as discussed above.
Brian in view of Kagan, Jubinville, and Lu do not appear to explicitly teach wherein the network communication card receives at least one second request from the at least one first device requesting information associated with at least one resource of the IED and the at least one processor determines that the IED does not currently have the requested information, and scheduling at least one second response to be sent to the at least one first device when the requested information becomes available.
Sarangdhar teaches wherein the network communication card receives at least one second request from the at least one first device requesting information and the at least one processor determines that it does not currently have the requested information, and scheduling at least one second response to be sent to the at least one first device when the requested information becomes available (see col 13, lines 1-17; the system can utilize means to postpone responding to requests for data that is currently not available and schedule/defer a response for a later time when the data is available for transmission).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan, Jubinville, and Lu by incorporating means for users to request for data that the IED/power meter may eventually have but currently does not have available as taught by Sarangdhar in order to prevent repeated requests being sent 
Brian in view of Kagan, Jubinville, and Lu in further view of Sarangdhar teach wherein the network communication card receives at least one second request from the at least one first device requesting information associated with at least one resource of the IED and the at least one processor determines that the IED does not currently have the requested information, and scheduling at least one second response to be sent to the at least one first device when the requested information becomes available (see Sarangdhar, col 13, lines 1-17; see Brian, [0039]; the power meter can receive requests for data for a particular time range where if the data/resource is not available the system can defer/reschedule a response until the data/resource becomes available).



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Brian et al [US 2013/0073059 A1] in view of Kagan et al [US 2007/0096942 A1], Jubinville et al [US 2009/0070447 A1], Lu et al [US 9,310,792] in further view of Imes et al [US 8,024,073].
With regard to claim 27, Brian in view of Kagan, Jubinville, and Lu teach all the claim limitations of claims 25 and 26 as discussed above.
Imes teaches wherein the at least one first device receives the at least one second response and changes an operational parameter of the at least one first device in response to the information received (see col 9, lines 44-50; a device can receive particular information including adjustments to operating conditions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smart meter system of Brian in view of Kagan, Jubinville, and Lu by allowing for the monitored data to be utilized to adjust operational parameters/conditions of various devices as taught by Imes in order to provide automated means to save the user energy and thus money by adjusting operating conditions of devices without having the user manually adjusting the devices’ parameters thus saving the user time and effort in figuring out how to tweak various settings of devices to better optimize/minimize overall energy consumption and by extension helps to reduce energy costs and saves the user money.
Brian in view of Kagan, Jubinville, and Lu in further view of Imes teach wherein the at least one first device receives the at least one second response and changes an operational parameter of the at least one first device in response to the information received from the at least one IED in the at least one second response (see Imes, col 9, lines 44-50; see Brian, see paragraphs [0033]; any of the energy consumption or smart appliances  can receive particular information including adjustments to operating conditions).

Response to Arguments
Applicant’s arguments (see the second paragraph on page 9) with respect to claim objections have been fully considered and are persuasive.  The objections of the claims has been withdrawn. The applicant amended the claims to address the claim objections.  In view of the amendments, the respective claim objections have been withdrawn.

Applicant’s arguments (see the last paragraph on page 9 through the first paragraph on page 14) with respect to 35 USC 103 rejections with Janous have been fully considered and are persuasive.  The 35 USC 103 rejections of the claims has been withdrawn.  The amendments of the claims added new limitations that did not appear to be taught by the cited prior art references and thus the respective rejections with Janous have been withdrawn.

Applicant's arguments (see the last paragraph on page 14 through the second paragraph on page 16) have been fully considered but they are not persuasive.  The applicant argues that the Lu reference do not teach the dashboard being hosted on an IED or meter and that the IED transmits commands to other IoT devices.  The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As seen from the 35 USC 103 rejections, the claim limitations are rejected based on the combination of references including teachings from Brian that illustrate the user interface being associated with the smart meter where the teachings of Lu illustrate various parameters can be illustrated to the user including representations of devices that can be controlled and devices that cannot be controlled/modified such as the smart meter.  Therefore, as can be seen, the combination of references teach the claim limitations as recited.

Applicant's arguments (see the last paragraph on page 16 through the last paragraph on page 19) have been fully considered but they are not persuasive.  The applicant argues that the cited prior art references do not teach all the claim limitations including the supports at least two different communication protocols and the translates at least one first request to a communication protocol of the at least one processor limitation.  The Examiner respectfully disagrees.  As illustrated in the 35 USC 103 rejections and pointed out by the applicant, the Kagan reference illustrates more than two different communication protocols.  As for the translation, the Examiner notes that the Kagan reference illustrates microcode for the device as well as an operation system that has its own protocols (or an application running on the operating system).  When viewed with the teachings of the network interface card, it is clear that translations occur.  The Examiner provided additional evidence of what is a network interface card for convenience to help illustrate that the received request in the first communication protocol is translated to the device’s local communication protocol (i.e. the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        9/29/2021